TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00472-CR


Sean Allen Harrison, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. D-1-DC-06-300938, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was originally due on December 3, 2007.  On January 18, 2008,
the reporter informed the Court that the record would be filed by January 24, 2008.  The record has
not been received, and the reporter did not respond to an overdue notice.
The court reporter for the 299th District Court, Cathy Mata, is ordered to file the
reporter's record no later than May 23, 2008.  See Tex. R. App. P. 37.3(a)(2).
It is ordered March 28, 2008.

Before Justices Patterson, Puryear and Henson
Do Not Publish